Non-Final Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 8, 9, 11, 12, 15, 16, and 18 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Vontell, “Bility: Automated Accessibility Testing for Mobile Applications”.
Referring to claim 1:
On pages 28-29, section 3.1.1 Testing Server, Vontell discloses a test bench (testing server) comprising at least one computer processor.  On pages 27-29 and 74, Vontell discloses identifying an accessibility checkpoint for testing (Bility identifies percepts to be tested and building a state machine for an application); generating a test command for the accessibility checkpoint (insert Bility Android library into the application and created a test file).  On pages 38 and 43, Vontell discloses communicating the test command to a mobile electronic device (communication happens over HTTP).  
On page 43 and 45-46, section 4.1.3, Vontell discloses the mobile electronic device having a mobile application to be tested, an instrument application (Bility library 
Referring to claim 2, on page 43, Vontell discloses Android’s Instrumented Testing Tool (part of the Android studio which can be downloaded and installed) and Android Device Bridge (part of the Android studio which can be downloaded and installed), both would have to be installed and present on the mobile device in order to run (installing the instrument application and the probe application on the mobile electronic device). 
Referring to claims 4 and 11, on page 40, Vontell discloses mapping the results of the execution to the checkpoint (user can view tests and results of tests). 
Referring to claims 5 and 12, on pages 40-41, Vontell discloses  wherein a plurality of checkpoints are identified for testing (actions that a persona can take), and the method further comprising aggregating the results for the plurality of checkpoints (results are stored on a server). 
Referring to claims 8, 15, and 18, on pages 27-29 and 45-section 4.1.2, Vontell discloses wherein the checkpoint tests at least one of a user interface (text, font, color, button), entry of a gesture (swipe-able element disclosed on page 45), and feedback (screen reader). 

On pages 28-29, 3.1.1 Testing Server, Vontell discloses a test bench (testing server) comprising at least one computer processor.  On page 38, Vontell discloses the test bench executing a checkpoint executor (the testing server is a machine that handles control of an Android device).  
On page 37, Vontell disclose a mobile electronic device comprising at least one mobile device computer processor and a memory (a physical Android device).
On page 43 and 45-46, section 4.1.3, Vontell discloses the memory having a mobile application to be tested and an instrument application therein (Bility library is run using Android’s Instrumented Testing Tool).  And on page 43 and on pages 50-51, Vontell discloses the memory having a probe application therein (Android Device Bridge provides commands for dumping the View hierarchy and basic properties as XML). 
On pages 27-29 and 74, Vontell discloses wherein the checkpoint executor identifies an accessibility checkpoint for testing (Bility identifies percepts to be tested and building a state machine for an application); the checkpoint executor generates a test command for the accessibility checkpoint (insert Bility Android library into the application and created a test file).  On pages 38 and 43, Vontell discloses the test bench communicates the test command to the mobile electronic device using a device interface (communication happens over HTTP).  
On page 38, Section 3.1.1, Vontell discloses the Android device is connected directly to the testing server as the communication happens over HTTP (the mobile electronic device receives the test command using a device socket—communication using HTTP requires a TCP socket to connect to the server).

Referring to claim 16:
On page 37, Vontell disclose a mobile electronic device comprising at least one mobile device computer processor and a memory (a physical Android device).
On page 43 and 45-46, section 4.1.3, Vontell discloses the memory having a mobile application to be tested and an instrument application therein (Bility library is run using Android’s Instrumented Testing Tool).  And on page 43 and on pages 50-51, Vontell discloses the memory having a probe application therein (Android Device Bridge provides commands for dumping the View hierarchy and basic properties as XML). 
On page 38, Section 3.1.1, Vontell discloses the Android device is connected directly to the testing server as the communication happens over HTTP.
On pages 45-46, section 4.1.3, Vontell discloses receiving, from a test bench, a test command for an accessibility checkpoint for testing the mobile application (a persona attempts to take all possible actions).  
On page 43 and on pages 45-46, section 4.1.3, Vontell discloses executing the test command on the mobile application to be tested using the instrument application (Instrumented Testing Tool).  And on page 43 and on pages 50-51, Vontell discloses collecting results of the execution using the probe application (Android Device Bridge).  .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vontell, “Bility: Automated Accessibility Testing for Mobile Applications” as applied to claims 1, 9, and 16 above, and further in view of Lachwani et al., US 9,367,415 B1.
Referring to claims 3, 10, and 17, on page 38, Vontell discloses a testing server using HTTP.  However, Vontell does not explicitly disclose wherein the test bench and the mobile device communicate using a universal serial bus connection.  In col. 7, lines 22-25 and 37-40, Lachwani et al. disclose using USB between a development tool and a development device and sending data over the USB using HTTP over TCP.  It would have been obvious to one of ordinary skill at the time of filing of the invention to include the HTTP over USB of Lachwani et al. into the system of Vontell.  A person of ordinary skill in the art would have been motivated to make the modification because most mobile devices have a USB connection.  This makes it easier to connect the test server of Vontell to a mobile device.  Further, both Lachwani et al. and Vontell teach using HTTP to communicate data.  Using HTTP over USB to connect to a testing server yields a predictable result. 
Allowable Subject Matter
Claims 6, 7, 13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2019/0227909 A1 and US 2019/0227917 A1 disclose a test bench and a mobile device attached to the test bench.
	US 2019/0220262 A1 and US 9,645,910 B1 disclose debugging and testing mobile applications.
	US 2015/0058826 A1 discloses instrumentation for testing a mobile device and its applications.
US 2015/0378864 A1 discloses instrumenting a mobile application for which the source code is not available or readily available or to manually instrumenting source code when the code is available.
US 2016/0202960 A1 discloses instrumentation of mobile apps.
US 10,296,444 B1 discloses a system for testing mobile applications for android mobile devices.  Test cases can be created and run. 
“Test your app’s accessibility”, discloses automated testing using Espresso and Roboelectric.
Siebra et al. disclose that mobile application accessibility testing is typically manual.  Siebra et al. discuss and analyze code validation tools Lint and Espresso.
Mobile Accessibility Testing) which provides automated accessibility testing.
Zelenchuk discloses Espresso which is an Android testing framework.
Whitaker discloses accessibility testing for mobile applications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MASKULINSKI whose telephone number is (571)272-3649.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL MASKULINSKI/Primary Examiner, Art Unit 2113